Citation Nr: 1528842	
Decision Date: 07/06/15    Archive Date: 07/15/15

DOCKET NO.  08-18 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from October 1973 to October 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In May 2011, the Veteran was afforded a personal hearing before the undersigned.  A transcript of the hearing is of record.  

In September 2012, the Board remanded the case for further development.  Since the requested development has not been completed, further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A new VA medical opinion is required.  In the previous remand, an opinion was requested to determine whether the Veteran's low back disability was related to service, to include the claimed in-service injury.  The examiner was asked to comment on and/or take note of the fact that the Veteran is competent and credible to report on the observable symptom of his disability even when not documented in his medical records.  In an October 2012 opinion, the VA examiner diagnosed the Veteran as having degenerative disc disease of the lumbar spine and opined that it was less likely as not related to service.  As rationale for this opinion, the examiner stated that the service treatment records showed no history of injury and no physical findings related to the complaint regarding the sacrum and although the separation examination mentioned low back pain, there were no physical findings on examination.  The examiner also noted that following discharge, the Veteran had no intercurrent back injury by history and complaints of back pain were not documented until 2007.  The examiner concluded that the records were silent for a period of approximately 30 years and there was no history of documented continuing complaints or treatments to indicate a chronic disabling condition.  

Unfortunately, the examiner failed to consider the Veteran's statements regarding continuous symptoms since service and improperly based the opinion on the lack of continuity of treatment as opposed to symptoms.  Furthermore, the examiner incorrectly found that there was no intercurrent back injury by history or complaints of back pain until 2007 as the record clearly shows that the Veteran was involved in a motor vehicle accident in May 2006 and was treated for low back pain at that time.  The examiner also did not consider the August 2006 and April 2007 private opinions stating that the Veteran's low back disability is related to service.  In order to properly adjudicate this appeal, a fully articulated and soundly reasoned medical opinion that accounts for the Veteran's competent lay testimony and his correct medical history is needed.  As such, further development is necessary.  See 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2014); Barr v. Nicholson, 21 Vet. App. 303 (2007); Stegall, 11 Vet. App. 268.

As a remand is necessary, the Veteran's current treatment records should be obtained.  See 38 U.S.C.A. § 5103A(b) (West 2014).  Additionally, the Veteran stated that he worked for the United States Postal Service and Kelly Air Force Base.  Any physical examinations associated with his employment should also be obtained while the appeal is in remand status.  Id.

Accordingly, the appeal is REMANDED for the following actions:

1.  Notify the Veteran that he may submit lay statements from individuals that have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service low back disability.  The Veteran should be provided a reasonable amount of time to submit this lay evidence.

2.  Contact the Veteran and obtain the names and addresses of all medical care providers who treated the Veteran for the claimed low back disability.  After securing the necessary release, obtain these records, including any outstanding VA treatment records.  If these records are not available, a negative reply is required.

3.  Following obtaining all needed authorizations obtain the Veteran's complete personnel records from the United States Postal Service and Kelly Air Force Base.  If these records are not available, a negative reply is required.

4.  Following the above development, schedule the Veteran for an examination by an appropriate VA examiner to determine the etiology or onset of his low back disability.  The claims file must be made available to the examiner for review.  After a review of the record on appeal and an examination of the Veteran, the examiner should provide answers to the following questions:

i.  Is it at least as likely as not (a 50 percent or greater probability) that any current low back disability had its onset during, including the history of in-service low back pain reported at his June 1975 separation examination, or is otherwise related to active service?  

ii.  Is it at least as likely as not (a 50 percent or greater probability) that any arthritis manifested itself to a compensable degree in the first post-service year?

In providing answers to the above questions, the examiner must provide an opinion based on the Veteran's specific case and consider the theory presented by the Veteran and the August 2006 and April 2007 private opinions.  

In providing answers to the above questions, the examiner should comment on and/or take note of the fact that the claimant is competent and credible to report on the observable symptom of his disability even when not documented in his medical records.  

In providing answers to the above questions, the examiner must not rely solely on negative evidence as the basis for any answer.  

The examination report must include a complete rationale for all opinions expressed.  

5.  After the above development and any additional development required, has been completed, readjudicate the claim.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Neil T. Werner
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

